DETAILED ACTION
Response to Amendment
The Amendment filed 6 July 2021 has been entered.  Claims 1, 3, 5, 6, 17, and 19 remain pending in the application.  The Non-Final Office Action was mailed 5 February 2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as obvious over Sharif (2009/0020289) in view of Seibert (2013/0270187) (US version of WO 2013/188837 cited in Specification) (both cited previously). 
Regarding independent claim 1, Sharif discloses A method for recovering pure oil stream and viscosifying polymers in polymer-flood produced water issued from an oil and gas field (abstract “b) injecting the diluted formation water into the petroleum-bearing formation, c) recovering formation water from the petroleum-bearing formation, and d) using at least a portion of the recovered formation water in step a)” as in [0003] “water flooding” with [0025] “polymers, such as xanthan gum, polyacrylamide and dextrin”), comprising: 
- a first step of directing the polymer-flood produced water to “a separation tank” ([0060]), 
- a second step of recovering, wherein the second step of recovering comprises : 
recovering “the petroleum as a lower layer” ([0060]); and 
recovering “the denser formation water” ([0060]) that contains “additives” that “may be recycled” such as “polymers, such as xanthan gum, polyacrylamide and dextrin” ([0025]); and
wherein deoiled viscosified water recovered from the second step of this method is reinjected in a hydrocarbon bearing formation (40) (e.g., [0059] “The diluted formation water is used as injection water to displace petroleum from a petroleum-bearing formation and direct it to the surface” and [0025] “These additives may be re-used in the process of the present invention as at least part of the formation water employed in the process may be recycled in a closed loop”) as part of a chemical Enhanced Oil Recovery (EOR) process ([0025] “Examples of suitable additives include […] polymers, such as xanthan gum, polyacrylamide and dextrin” that “may be added to the formation water”).
As above regarding “chemical EOR,”, the Office recognizes that, in the Specification, Applicant states “In some chemical EOR technique, a high-molecular-weight and viscosity-enhancing polymer, such as partially hydrolysed polyacrilamide (HPAM), can be added to the waterflood for decreasing the mobility of the flood and, as a consequence, improving the sweep efficiency of the waterflood and resulting in 30 improved oil recovery and the generation of polymer-flood produced water (PFPW) at the producing well” (p.1, lines 26-31).  Accordingly, by providing polymers such as polyacrylamide, Sharif discloses chemical EOR.
However, Sharif fails to disclose a membrane coalescing contactor as the means of separating the produced water and the petroleum, using out-in flow crossflow coalescence, passing the feed flood tangentially along the surface of the membrane.
Seibert teaches a device for “recovering one or more insoluble oils from a liquid source using one or more membrane or membrane contactors” including “coalescing the one or more oils within the liquid source onto the first surface of the membrane contactors” (abstract) “that will allow for a more efficient separation and elimination of the solid-liquid-liquid-emulsion problem” that “enables the recovery of micron and submicron sized insoluble oil drops from an aqueous slurry” ([0053]) suitable for “v) removal of oil from produced water in petroleum exploration and production” ([0011]) such as wherein “the liquid source is selected from at least one of oily water, oil industry waste streams, oil contaminated water or brine, wastewater, oil containing drainage water, water contaminated with oil, seawater contaminated with oil, brine contaminated with oil, industrial effluents that comprise oil, natural effluents that comprise oil, drilling mud, tailing ponds, leach residue, produced water, oil sands tailing, frac water, connate water, an oil/water/solid mixture” ([0017]).  Seibert further discloses that this creates an oil stream inside of the microporous hollow fiber membrane units 104a/104b/104c and leaves an exit water stream 110 outside of the membranes, such that the liquid source “counterflows” so that “oils or lipid coalesce on the surface of the hollow fiber membranes and are swept by and recovered by the recovery fluid and exit the unit 100 through the outlet port 110” ([0064] and Fig. 1).  

“- a first step of directing the polymer-flood produced water to a membrane coalescing contactor (20), 
- a second step of recovering, wherein the second step of recovering comprises : 
recovering a pure oil stream which passes through a first surface of a membrane of said membrane coalescing contactor and is collected on a second surface of the membrane, said second step being carried out by out-in crossflow coalescence, the feed flood passing tangentially along the surface of the membrane; and 
recovering deoiled viscosified water containing residuals of viscosifying polymers from the first surface of the membrane”).
Regarding claim 3, as in claim 1, Sharif discloses “The formation water is recovered and introduced into the filtration unit 16.  In this unit 16, the formation water is passed through a membrane 24 (e.g. a microfiltration, ultrafiltration and/or nanofiltration membrane), which separates undesirable impurities from the remainder of the solution.  The treated solution has a high solute concentration that is higher than the solute concentration of seawater.  The treated solution is recycled to the housing 12 via line 20” ([0061]).
The filtration after separation corresponds to a polishing step after the second step of recovering, and doing so with e.g. nanofiltration would remove everything, including polymers, dissolved solids, and water soluble oil.  Therefore, Sharif further discloses wherein said method comprises a polishing step (50) after the second step for removing a specific content in produced water obtained after the second step, which is chosen from polymers, dissolved solids and/or water soluble oil.
Regarding claim 5, as in claim 1, Sharif discloses “The formation water is recovered and introduced into the filtration unit 16.  In this unit 16, the formation water is passed through a membrane 24 (e.g. a microfiltration, ultrafiltration and/or nanofiltration membrane), which separates undesirable wherein deoiled viscosified water recovered from the polishing step is reinjected in a hydrocarbon bearing formation (40).

Claims 6, 17, and 19 are rejected under 35 U.S.C. 103 as obvious over Sharif in view of Seibert as in claims 1, 3, and 5 above, and further in view of Kudchadker (4,276,933) (cited previously).
Regarding claims 6, 17, and 19, Sharif discloses “Examples of suitable additives include […] polymers, such as xanthan gum, polyacrylamide and dextrin […] These additives may be re-used in the process of the present invention as at least part of the formation water employed in the process may be recycled in a closed loop” ([0025]). 
However, Sharif fails to specify partially hydrolysed polyacrylamide.
Nevertheless, as used in the art, polyacrylamide is used to generically refer to all types of polyacrylamide compounds.  For example, Kudchadker teaches “Other improvements in waterfloods that have been suggested include the use of water-soluble polymers in the flooding water, whereby the viscosity of the flood water is increased.  The "thickened" water results in a more favorable mobility ratio and leads to improved oil recovery.  The polymeric compounds may be incorporated in a slug sometimes referred to as a "mobility control" slug which is injected prior to the injection of the flooding water.  Among the materials suggested are the water-soluble hydrolyzed or partially hydrolyzed acrylamide polymers” (Col. 1, lines 48-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharif to include wherein the residuals of viscosifying polymer are partially hydrolysed polyacrylamide, in order to provide a well-known and ordinary water-soluble polymer for increasing the viscosity of the flood water. 
The Office recognizes that Seibert further provides evidence that partially hydrolyzed polyacrylamide would not raise any expected technological incompatibility with the membrane coalescing 

Response to Arguments
Applicant's arguments filed 6 July 2021 with respect to claims rejected under 35 USC § 103 over Sharif in view of Seibert have been fully considered but they are not persuasive.
In Applicant’s arguments, Applicant states “Claim 1 as amended herewith supports the argument of the direct reuse of the water” (p.6).  However, the claim language does not reflect any such “direct reuse.”  Moreover, even if it were somehow Amended to recite “direct reuse,” Sharif plainly discloses “These additives may be re-used in the process of the present invention as at least part of the formation water employed in the process may be recycled in a closed loop” ([0025]), which appears to necessarily provide the same.  
Otherwise, Applicant has merely repeated, word-for-word, the same arguments presented in the previous Response filed 11 January 2021.  The Office addressed each of these arguments in the Office Action mailed 5 February 2021, but Applicant has failed to acknowledge any of the Office’s remarks.  Accordingly, Applicant has not met Applicant’s burden, and these “arguments” cannot be persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674